Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 16/938,978 filed 7/26/20.  Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure, in particular, claim drafting. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

The information disclosure statement (IDS) submitted on 7/26/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


The disclosure is objected to because of the following informalities:
Page 36 uses refence number 105 to identify a frame system where refence number 105 is used to identify grommets elsewhere in the specification (at least p.42) and in the figures (at least Figs. 18 and 48); and
The specification uses refence number 131 to identify a kennel system (at least page 37) where 131 is used elsewhere for the centering head (p37 and at least Fig.45)
Appropriate correction is required.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 132 (bolts) and 133 (nuts).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of the independent claims only claims a single cord, hook T-shaped joiner and X-shaped joiner however as understood the device requires plural of each to be able to be reconfigured into the various structures recited. Thus the claims are  incomplete for omitting essential elements, such omission amounting to a gap between the elements. 
	The claims use both capital X and lower case x in identify the X-shaped joiner.  Consistent language must be used throughout.  Similarly, the claims use both a capital T and lower case t for the T-shaped joiner
	In claim 1 at lines 4-6 of page 76, it is not clear how this passage further limits the passage immediately before it.  Doesn’t the first line of page 76 already call for the louvers and canopy as being sewn together?
	Pages 78-79 of claim 1, recites that the device is for being configured as a shed which doesn’t appear in the prior configurations.  Was this an oversight?  This occurs again on at least pages 89-90 of claim 10 and at pages 97-98 of claim 19.
	On page 96 of claim 19, there appears to be some missing language after “said canopy,” 



Claims 1-20  appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note in particular:
The trade booth with sign and above roof storage in Fig. 14 of U.S. Patent 10,344,494 to Volin.
The panel to post brackets 105 is U.S. Patent 10,006,221 to Payne.
The canopy system with attic type storage net 2100 in U.S. Patent 9,556,640 to Levin.
The reconfigurable panels in U.S. 2016/0157456 to Volin.
The bracket 100 in U.S. 2008/0038048 Pingel et al.
The triple-anchorable feet 26, bungee cord fastener 44 with ball-shaped hook and grommets 46 of U.S. 2006/0157099 to Park.
The frame of T-shaped 22B and X-shaped joiners in Figure 1 of U.S. Patent 7,021,964 to Roberts.
The legs or frame-protecting louvers 270 in U.S. Patent 6,666,223 to Price et al.
Figs 2-4 of U.S. 2003/0084934 to Goldwitz.
Poles 16 connected to joiners 14 with spring detents 19 in U.S. Patent 6,263,895 to Bang.
The legs or frame-protecting louvers 26 in U.S. Patent 5,117,853 to Pruesner.
The legs or frame-protecting louvers 40 in U.S. Patent 4,793,371 to O’Ferrell et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636